DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 9/6/2022 has been entered.
The response filed on 9/6/2022 is not in conformance with the Office’s rules and regulations regarding claim amendments.  It appears that the Applicant intended to remove claims 14-20 from prosecution.  However, the Response does not properly list claims 14-20 as canceled.  For the purposes of examination, claims 14-20 will be considered canceled. In an effort to continue prosecution, the amendments have been entered, but the Applicant should be mindful of the proper format for making amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 is objected to because of the following informalities:
in claim 2, line 28: “((i)” should be “(i)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10-11,and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the anatomical performance of the patient’s knee joint” in which there is insufficient antecedent basis for this recitation in the claim.
Claim 2 recites “performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument” in lines 40-42, but it is not clear what the relationship is between this recitation and “the display providing, in response to and based on the selected display preference, a graph of (i) the medial and lateral joint force values versus flexion angle of the patient’s knee joint or (ii) the average joint force values versus flexion angle of the patient’s knee” of claim 2, lines 34-38.  Is the “indicated by the display” of lines 40-42 referring to the graph of lines 34-38 or something else?  If it is something else, what is it?  These issues create confusion which renders claim 2 indefinite.
Claims 3-8, 10-11, and 13 are rejected by virtue of their dependence from claim 2.
Claim 8 recites “the curved surfaces of the tibial trial bearing of the surgical instrument assembly” in lines 3-4 and again in lines 6-7 in which there are insufficient antecedent bases for “the tibial trial bearing” and, by extension, “the curved surfaces”.
Claim 10 recites “wherein the joint force data includes a medial joint force value and a lateral joint force value of the patient’s knee joint” in lines 1-3, which renders the claim indefinite.
First, it is not clear if “a medial joint force value” of claim 10 is the same as, a subset of, related to, or different from “medial joint force values” of claim 2, lines 28-29.  The relationship between these two recitations should be made clear.
Second, it is not clear if “a lateral joint force value” of claim 10 is the same as, a subset of, related to, or different from “lateral joint force values” of claim 2, line 29. The relationship between these two recitations should be made clear.
Third, if “a medial joint force value and a lateral joint force value” are the same as, related to, or a subset of  “medial joint force values” of claim 2, lines 28-29 and “lateral joint force values” of claim 2, line 29, respectively, the recitation of claim 10 is in contradiction with claim 2.  In particular, claim 10 provides that the medial joint force value and the lateral joint force value are a part of the joint force data.  In contrast, claim 2 provides that the medial joint force values and the lateral joint force values are determined “based on the joint force data” (see claim 2, lines 27-30).  It is not clear what the source of the medial joint force value and the lateral joint force value is since there are two contrary sources for these values.  This contradiction renders claim 10 indefinite.
Claim 11 is rejected by virtue of its dependence from claim 10.
Claim 11 recites “wherein the joint force data includes an average joint force value based on the medial joint force value and the lateral joint force value” in lines 1-4, which renders the claim indefinite.
First, it is not clear if “an average joint force value” of claim 11 is the same as, a subset of, related to, or different from “average joint force values” of claim 2, line 29.  The relationship between these two recitations should be made clear.
Second, if “an average joint force value” is the same as, related to, or a subset of  “average joint force values” of claim 2, line, the recitation of claim 11 is in contradiction with claim 2.  In particular, claim 11 provides that the average joint force value  is a part of the joint force data.  In contrast, claim 2 provides that the average joint force value is determined “based on the determined medial and lateral joint force values” (see claim 2, lines 27-30).  It is not clear what the source of the average joint force value is since there are two contrary sources for this value.  This contradiction renders claim 11 indefinite.
Claim 13 recites “the positioning the tibial paddle of the sensor module” in lines 1-2 in which there are insufficient antecedent bases for “the sensor module” and, by extension, “the tibial paddle” and, by further extension, “the positioning”.  Also, it is not clear what relationship this sensor module has with respect to “a sensor array” of claim 2 line 16.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2-8, 10-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,575,602 (Amirouche)(previously cited), in view of U.S. Patent Application Publication No. 2010/0191068 (Bewernitz), and further in view of U.S. Patent Application Publication No. 2008/0130965(Avinash) and U.S. Patent No. 6,165,142 (Bar).
Amirouche teaches a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising: resecting a proximal end of a patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche) and positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including curved surfaces shaped to engage corresponding curved surfaces of a femoral component (the femoral component 32 of Amirouche) attached to the distal end of the patient’s femur, and a plurality of imbedded sensors 35 attached to the underside of the spacer 34 (FIGS. 4-5 of Amirouche).  Amirouche discloses that the sensors 35 are contained within the elevated surface 72 and that the elevated surface 72 may be fitted between the spacer 34 and the tibial tray 58 (col. 4, lines 45-55 of Amirouche). Amirouche also discloses that the interaction between the spacer 34, tibial tray 58 may vary to other known design variations (col. 4, lines 45-55 of Amirouche).  
Amirouche teaches that the visual indication comprises a graph of the joint forces in the patient’s knee joint versus flexion angle of the patient’s knee joint (the joint force versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).  Bewernitz teaches that the average of the joint forces is also a useful parameter (paragraph 0030 of Bewernitz).  It would have been obvious to one of ordinary skill in the art at the time of invention to calculate and display a graph of the average joint forces versus flexion angle since it provides a more complete picture of the joint forces at the knee.  
Avinash teaches that the display during a procedure can be interacted with so as to choose which parameters to display (paragraph 0024 of Avinash)1.  For example, Bar teaches that a mode switch, for example, can change a display of average readings to maximum readings and vice versa (col. 14, lines 20-36 of Bar).  According, it would have been obvious to one of ordinary skill in the art at the time of invention to include the step of interacting with the display instrument to select a display preference between (i) the medial and lateral joint force values and (ii) the average joint force values, and the step of monitoring a display of the display instrument, the display providing, in response to and based on the selected display preference, a graph of (i) the medial and lateral joint force values versus flexion angle of the patient’s knee joint or (ii) the average joint force values versus flexion angle of the patient’s knee since it provides flexibility to the user of what variables they want to see at any given time.
With respect to claim 2, the combination teaches or suggests a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche),
positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur (the femoral component 32 of Amirouche), the surgical instrument assembly including a sensor array (the plurality of imbedded sensors 35 of Amirouche) configured to detect joint forces in the patent’s knee joint and wirelessly transmit joint force data indicative of the joint forces to a display instrument (the wireless transmission; abstract, col. 5, line 25 to col. 6, line 3, and claim 1 of Amirouche),
moving the patient’s knee joint through a range of flexion with the surgical instrument assembly positioned between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur while the surgical instrument assembly wirelessly transmits the joint force data to the display instrument (the measurements are taken during the full range of motion; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche; the wireless transmission; abstract, col. 5, line 25 to col. 6, line 3, and claim 1 of Amirouche), wherein the display instrument is configured to determine, based on the joint force data received from the sensor array, ((i) medial joint force values, (ii) lateral joint force values, and (iii) average joint force values based on the determined medial and lateral joint force values (the medial joint force and lateral joint force values of Amirouche and the average joint force suggested by Bewernitz are determined),
interacting with the display instrument to select a display preference between (i) the medial and lateral joint force values and (ii) the average joint force values (the choosing of the determined parameters to be displayed as provided in the above 103 analysis), 
monitoring a display of the display instrument, the display providing, in response to and based on the selected display preference, a graph of (i) the medial and lateral joint force values versus flexion angle of the patient’s knee joint or (ii) the average joint force values versus flexion angle of the patient’s knee (the results are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche for the medial joint force and lateral joint force values and the average joint force suggested by Bewernitz; the choosing of the determined parameters to be displayed as provided in the above 103 analysis), and
performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and improvements are made based on the display; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 3, the combination teaches or suggests that the joint force data includes medial-lateral force data (the force data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 4, the combination teaches or suggests that the joint force data includes data indicative of relative locations of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 5, the combination teaches or suggests that the joint force data includes flexion angle data (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 6, the combination teaches or suggests that the joint force data includes relative positions of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 7, the combination teaches or suggests that the joint force data includes flexion angle data (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 8, the combination teaches or suggests that: the sensor array includes a first plurality of pressure sensors that are positioned below a first curved surface of the curved surfaces of the tibial trial bearing of the surgical instrument assembly, and the sensor array includes a second plurality of pressure sensors that are positioned below a second curved surface of the curved surfaces of the tibial trial bearing of the surgical instrument assembly (FIG. 3 of Amirouche; the plurality of imbedded sensors 35 of Amirouche).
With respect to claim 10, the combination teaches or suggests that the joint force data includes a medial joint force value and a lateral joint force value of the patient’s knee joint (the medial and lateral forces versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 11, the combination teaches or suggests that the joint force data includes an average joint force value based on the medial joint force value and the lateral joint force value (the average joint force suggested by Bewernitz).
With respect to claim 13, the combination teaches or suggests that the positioning the tibial paddle of the sensor module comprises positioning the tibial paddle between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur (FIG. 3 of Amirouche) using a handle of the tibial paddle (see the handle A in the below annotated FIG. 5 of Amirouche).

    PNG
    media_image1.png
    487
    708
    media_image1.png
    Greyscale

Annotated FIG. 5 of Amirouche

Response to Arguments
The Applicant’s arguments filed 9/6/2022 have been fully considered.
Claim objections
There are new grounds of claim objections. 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejection
The Applicant’s arguments with respect to claims 2-8, 10-11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant asserts:

    PNG
    media_image2.png
    326
    741
    media_image2.png
    Greyscale

This argument is not persuasive.  Claim 2 recites “the display providing, in response to and based on the selected display preference, a graph of (i) the medial and lateral joint force values versus flexion angle of the patient’s knee joint or (ii) the average joint force values versus flexion angle of the patient’s knee”.  FIGS. 8-12 of Amirouche shows that the medial joint force and lateral joint force values are displayed while Bewernitz suggests that the average joint force is displayed.  As to FIGS. 11-12, Amirouche provides that:
“FIG. 11 illustrates a graph plotting the six sensor regions 102 104, 106, 108, 110, 112 marked by their respective reference numerals versus joint angle, wherein the prosthesis 30 is moving in flexion. FIG. 12 illustrates a graph plotting the six sensor regions 102 104, 106, 108, 110, 112 marked by their respective reference numerals versus joint angle, wherein the prosthesis 30 is moving in extension. As the graphs of FIGS. 11 and 12 show, the pressure on each region varies according to joint angle, providing the physician with a graphical understanding of the mechanics of the prosthesis 30 and allowing the physician to adjust their surgical or medical procedures by examining the pressure within the prosthesis 30 over the full range of motion.”
(col. 7, lines 57 to col. 8, line 2 of Amirouche). 
The sensor regions 102 104, 106, 108, 110, 112 are “an anterior 102, 104, a middle 106, 108, and a posterior region 110, 112, duplicated on both the medial and lateral portions of the spacer 32 respectively” (col. 7, lines 15-19 of Amirouche).  That is, the sensor regions 102, 106, and 110 are sensors for the joint forces on the medial side while the sensor regions 104, 108, and 112 are sensors for the joint forces on the lateral side. Thus, FIGS. 11 and 12 show graphs of the medial and lateral joint force values versus flexion angle of the patient’s knee joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0099 of U.S. Patent Application Publication 2009/0054804 also teaches a user may choose which parameters and test results of those being measured/determined to be displayed.